Citation Nr: 0734927	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 8, 2001 for 
the grant of service connection for onychomycosis, tinea 
pedis, and tylomas 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision in which the RO 
denied the veteran's claim for an effective date prior to 
March 8, 2001 for the  grant of service connection for 
onychomycosis, tinea pedis, and tylomas.  The veteran was 
provided with notice of the adverse decision and his 
appellate rights in correspondence dated in July 2004.  His 
notice of disagreement (NOD) with respect to this rating 
decision was received by VA in August 2004.  Thereafter, the 
veteran was furnished with a statement of the case (SOC) 
addressing the earlier effective date claim in August 2004.  
The veteran filed a timely substantive appeal (via a VA Form 
9, Appeal the Board of Veterans Appeals) in October 2004.

In March 2005, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.

The Board notes that, in his substantive appeal, the veteran 
requested a Board hearing at the RO, and he was scheduled for 
such a hearing, to be held in July 2005.  However, after 
receiving notice of the hearing, he contacted VA in late June 
2005 and stated that he would not be attending the scheduled 
hearing and requested that his appeal be sent to the Board 
for adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a rating decision dated February 2002, the RO granted 
the veteran service connection for onychomycosis, tinea 
pedis, and tylomas, effective March 8, 2001. 

3.  While the veteran initiated an appeal of the February 
2002 rating decision with a timely filed NOD, and the RO 
issued a SOC, the veteran did not perfect his appeal with a 
timely filed substantive appeal.  


CONCLUSION OF LAW

The claim for an effective date prior to March 8, 2001 for 
the grant of service connection for onychomycosis, tinea 
pedis, and tylomas is without legal merit.  38 U.S.C.A. §§ 
5110(a), 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 
3.400, 3.2600, 20.302, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In the present appeal, the RO has explained the basis for the 
denial of the claim, and have afforded the veteran and his 
representative opportunity to present evidence and argument 
with respect to the claim for an earlier effective date.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

II.  Analysis

Under the applicable criteria, the effective date of an award 
based on, inter alia, a claim reopened after final 
adjudication, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  

Generally, the effective date of an evaluation and award of 
compensation based on a claim reopened after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The basic facts in this case are not in dispute.  The veteran 
filed a request to reopen his claim for service connection 
for fungus of the feet on March 8, 2001.  Subsequently, the 
RO in Huntington, West Virginia granted service connection 
for onychomycosis, tinea pedis, and tylomas, effective March 
8, 2001.  The effective date of the grant of service 
connection was based on the date of receipt of the veteran's 
application to reopen the claim for the benefit.  He was duly 
notified of this determination and of his appellate rights in 
correspondence dated in February 2002.  In August 2002, the 
veteran filed his NOD with respect to, inter alia, the 
effective date of March 8, 2001 for the award of VA 
compensation for onychomycosis, tinea pedis, and tylomas.  In 
response, the RO furnished the veteran a SOC addressing this 
issue in August 2002.  Thereafter, the claims file indicates 
that the veteran failed to file a timely substantive appeal 
in response to the SOC before the date that the appellate 
period lapsed in February 2003.  

As the veteran did not timely perfect an appeal of the 
February 2002 rating decision, all the determinations 
therein-to include the assigned effective date for the grant 
of service connection-became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104. 20.302, 20.1103.

While the veteran now seeks to establish an earlier effective 
date for the grant of service connection for his topical skin 
disorders of the feet, the United States Court of Appeals for 
Veterans Claims (Court) has held that such a freestanding 
claim for an earlier effective date attempts to vitiate the 
rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).  If a claimant desires an effective date earlier 
than that assigned in an RO decision, the claimant must 
perfect a timely appeal as to that decision.  Otherwise, the 
decision becomes final and the only basis for challenging the 
effective date is clear and unmistakable error (CUE).  Id.  
Here, however, neither the veteran nor his representative has 
alleged CUE in the February 2002 rating decision-a matter 
that must be raised with specificity.  See e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).

In oral testimony and written contentions, the veteran has 
asserted, in essence, that for unknown reasons he never 
received a VA medical examination relating to his original 
claim for VA compensation for fungus of the feet that he 
filed in January 1946, shortly after his discharge from 
active duty, nor did he receive adequate notice of VA's 
denial of the claim.  He contends that it is therefore unfair 
for him to be held accountable for failing to respond in a 
timely manner to appeal this prior denial of over six decades 
ago; his claim should thus be regarded as an open and pending 
claim dating back to the day following his separation from 
active duty in November 1945.  He contends that because his 
claim was ultimately allowed, an effective date for his award 
of service connection extending back to this date is 
warranted.  These contentions do not, however, rise to the 
level of an allegation of CUE in the February 2002 rating 
decision; hence, his assertions are to no avail.  

In this case, there is no legal basis for granting service 
connection for onychomycosis, tinea pedis, and tylomas prior 
March 8, 2001, because the finality of the prior rating 
decision of February 2002 precludes VA from assigning an 
effective date prior to this date.  The governing legal 
authority makes clear that, under these circumstances, the 
effective date can be no earlier than that assigned.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.2600.  

As indicated above, the pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by such authority.  As, on these facts, no effective date for 
the grant of service connection for onychomycosis, tinea 
pedis, and tylomas earlier than March 8, 2001, is assignable, 
the claim for an earlier effective date t must be denied.  
Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As a final note, the Board notes that, to the extent that the 
veteran may be asserting that equity warrants the assignment 
of an earlier effective date for his service connection award 
extending back to the date entitlement, matters of equitable 
relief are only within the discretion of the  Secretary of 
Veterans Affairs; the Board does not have the authority to 
award such relief.  See 38 U.S.C.A. § 503 (West 2002); Darrow 
v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

An effective date prior to March 8, 2001 for the grant of 
service connection for onychomycosis, tinea pedis, and 
tylomas is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


